                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RONALD D. ROBINSON,

                      Petitioner,

                      v.                           CAUSE NO.: 3:18-CV-923-JD-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Ronald D. Robinson, a prisoner without a lawyer, filed a habeas petition

challenging the disciplinary proceeding (ISP 18-8-68) at the Indiana State Prison in

which a disciplinary hearing officer (DHO) found Robinson guilty of battery in

violation of Indiana Department of Correction Offense 102. Following a hearing, he was

sanctioned with the loss of one hundred eighty days earned credit time and a demotion

in credit class.

       Robinson argues that he is entitled to habeas relief because the hearing officer

lacked sufficient evidence to find him guilty. He states that the video recording did not

show the battery incident and that the victim provided an exculpatory statement.

        [T]he findings of a prison disciplinary board [need only] have the
        support of some evidence in the record. This is a lenient standard,
        requiring no more than a modicum of evidence. Even meager proof will
        suffice, so long as the record is not so devoid of evidence that the findings
        of the disciplinary board were without support or otherwise arbitrary.
        Although some evidence is not much, it still must point to the accused’s
        guilt. It is not our province to assess the comparative weight of the
        evidence underlying the disciplinary board’s decision.
Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).

       Departmental policy defines battery as knowingly or intentionally touching

another person in a rude, insolent, or angry manner. Indiana Department of Correction,

Adult Disciplinary Process, https://www.in.gov/idoc/files/02-04-101%20Appendix

%20I%206-4-2018.pdf. The administrative record includes a conduct report in which a

correctional officer represented that Robinson assaulted another inmate. The officer

explained that the other inmate was found dazed with a deep facial laceration. He also

explained that the cameras revealed Robinson chasing the inmate to the location of the

assault, Robinson running away from the location, and the inmate stumbling away with

injuries. The administrative record also included a video recording of Robinson running

away from the location of the assault with a shank in hand. It included photographs of

the shank and Robinson’s bloody sweatshirt found by correctional staff shortly after the

assault. It further included the opinion of medical staff that the other inmate’s injuries

were caused by stabbing rather than falling down stairs as Robinson suggested at the

disciplinary hearing. This evidence suggests that Robinson assaulted another inmate

and thus constitutes some evidence of battery. Therefore, the claim that the hearing

officer lacked sufficient evidence for a finding of guilt is not a basis for habeas relief.

       Robinson also argues that he is entitled to habeas relief because he did not

receive a restrictive housing report, which is required by departmental policy for

inmates assigned to a restrictive housing unit. “[A] habeas corpus petition must attack

the fact or duration of one’s sentence; if it does not, it does not state a proper basis for

relief under § 2254.” Washington v. Smith, 564 F.3d 1350, 1351 (7th Cir. 2009). Because


                                               2
this claim relates to Robinson’s housing assignment rather than the fact or duration of

his confinement, this claim does not present a basis for habeas relief.

       Because it is clear from the petition and attached exhibits that Robinson is not

entitled to habeas relief, the petition is denied. If Robinson wants to appeal this

decision, he does not need a certificate of appealability because he is challenging a

prison disciplinary proceeding. See Evans v. Circuit Court, 569 F.3d 665, 666 (7th Cir.

2009). However, he may not proceed in forma pauperis on appeal because the court

finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could not be taken in

good faith.

       For these reasons, the court:

       (1) DENIES the petition (ECF 1) pursuant to Section 2254 Habeas Corpus Rule 4;

       (2) DIRECTS the clerk to enter judgment and to close this case; and

       (3) DENIES Ronald D. Robinson leave to proceed in forma pauperis on appeal.

       SO ORDERED on July 9, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
